Order entered June 4, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-01032-CV

              IN THE INTEREST OF T.R., L.R., J.R., S.R., E.R.,
                       C.R., AND V.R., CHILDREN

                On Appeal from the 255th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-18-06935

                                       ORDER

      On April 23, 2021, appellant file her brief on the merits.        Because it

contained sensitive data, we notified appellant by letter that she needed to file an

amended brief redacting that data. See TEX. R. APP. P. 9.9. Appellant has twice

attempted to file an amended brief.        However, this Court rejected the filings

because they were not properly bookmarked and instructed appellant to file a

corrected electronic brief. See id. 9, 9.4(k).

      Before the Court is appellant’s June 3, 2021 unopposed motion for an

extension of time to file a corrected brief. We GRANT the motion as follows. We
STRIKE appellant’s brief filed on April 23, 2021. We ORDER appellant to file a

corrected brief on or before June 11, 2021.

                                              /s/   KEN MOLBERG
                                                    JUSTICE